DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-6, 8-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent US 11, 109, 086. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims of the instant application are anticipated in every aspect by the limitations of the patented claims. The analysis is as follows:
Instant Application
17/340538

US Patent 
11,109,086

Claim 1. A system, comprising: 

memory for storing instructions; and a processor for executing the instructions to perform a method, the method comprising: 

generating a disparate live media output stream manifest based on a programming schedule, an additional parameter, and one of a first live input stream manifest or a first pre-encoded media asset manifest; 














inserting, based on a first transition or a second transition, a different pre-encoded media asset manifest or a different live input stream manifest to the disparate live media output stream manifest, wherein the first transition is due to a first event in the first live input stream manifest, and the second transition is due to a second event in the first pre-encoded media asset manifest; 























switching, based on the insertion, a first live input stream or a first pre-encoded media asset to a different pre-encoded media asset or a different live input stream; and 






modifying the first live input stream manifest or the first pre-encoded media asset manifest based on the switching of the first live input stream or the first pre-encoded media asset to the different pre-encoded media asset or the different live input stream, 

wherein the modification of the first live input stream manifest or the first pre-encoded media asset manifest causes retransmission of media segments of the first live input stream or segments of the first pre-encoded media asset on a disparate live media output stream.



Claim 1. A system, comprising: 

one or more processors in a stream publishing engine, the one or more processors are configured to: 

generate a plurality of disparate live output stream manifests based on at least one of one or more live input streams, one or more corresponding live input stream manifests, one or more pre-encoded media assets, one or more corresponding pre-encoded media asset manifests, one or more additional parameters, or one or more programming schedules; 

in an instance in which a disparate live media output stream manifest is generated based on a first live input stream: 

identify at least one of the one or more programming schedules or one or more first events in a first live input stream manifest associated with the first live input stream; 


insert, based on a first transition due to the identified at least one of one or more programming schedules or the one or more first events in the first live input stream manifest, at least one of a second live input stream manifest or one of the one or more pre-encoded media asset manifests to the disparate live output stream manifest; publish the disparate live output stream manifest to a content delivery system; 

and in an instance in which the disparate live media output stream manifest is generated based on a first pre-encoded media asset: 

identify at least one of the one or more programming schedules, one or more second events in a first pre-encoded media asset manifest associated with the first pre-encoded media asset, or one or more third events in the second live input stream manifest defined in the one or more programming schedules; 

insert, based on a second transition due to the identified one or more second events, at least one of a second pre-encoded media asset manifest or the one of the one or more live input stream manifests to the disparate live output stream manifest; 

publish the disparate live output stream manifest to the content delivery system; 

switch the first live input stream or the first pre-encoded media asset to a different pre-encoded media asset or a different live input stream based on the insertion of the at least one of the second live input stream manifest, the one of the one or more pre-encoded media asset manifests, the second pre-encoded media asset manifest or the one of the one or more live input stream manifests to the disparate live output stream; and 

modify at least one of the first live input stream manifest or the pre-encoded media asset manifest based on the switch of the first live input stream or the first pre-encoded media asset to the different pre-encoded media asset or the different live input stream, 

wherein the at least one of the first live input stream manifest or the pre-encoded media asset manifest causes retransmission of one or more media segments of the first live input stream or one or more segments of the first pre-encoded media asset on the disparate live media output stream.







Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “A system, comprising: memory for storing instructions to perform a method, the method comprising”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). MPEP 2173.05(p).
Claims 2-13 are rejected as they incorporate the deficiencies of claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421